Citation Nr: 9913945	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for allergic 
rhinitis and chronic sinusitis, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) rating for 
asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1976 to August 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claims for increased ratings 
are "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that further development of the issues on appeal 
is warranted. 

In July 1992, the RO granted the veteran service connection 
for allergic rhinitis and chronic sinusitis, which was rated 
10 percent, and asthma, which was rated zero percent.  The 
decision to grant service connection was based on service 
medical records, which showed treatment for the disabilities 
at issue, and a January 1992 VA examination.  The 10 percent 
and noncompensable ratings have remained in effect ever since 
the July 1992 rating decision.

The veteran claims that a compensable rating is warranted for 
his asthma.  He underwent a VA respiratory examination as 
recently as August 1998.  Although pulmonary functioning 
tests at that time would not result in a compensable 
evaluation ((FEV-1) of 96 percent of the predicted value, and 
a FEV-1/FVC of 82 percent, characterized as mildly 
restrictive), the Board observes that it is apparent that the 
veteran's requirement for medication in treating his asthma 
has increased.  At his February 1997 VA examination, he 
indicated that he used Theo-Dur on an as needed basis, 
usually about twice a week.  However, recent medical records 
and the veteran's hearing testimony suggest that he is 
currently on a daily inhalational or oral bronchodilator 
therapy regimen.  While his entire medication history is not 
clear from the record, his medications include the use of an 
Albuterol inhaler and Beclomethasone.  He testified that he 
used the Albuterol inhaler several times daily, including 
once every two hours during the day.  Records also indicate 
that the veteran was recently prescribed methylprednisolone, 
and there is some indication of steroid therapy, although it 
is not clear whether the latter treatment is for asthma or 
sinusitis. 

The veteran also claims entitlement to a rating in excess of 
10 percent for his service-connected allergic rhinitis and 
chronic sinusitis.  The disorders are rated as 10 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Codes 6501-6513.  
The Board notes that at the time of the most recent VA 
examination, conducted in August 1998, the examiner indicated 
that the veteran had allergy attacks two to three times per 
week.  Although it was noted that the attacks did not require 
bedrest, it was not mentioned whether the attacks were 
accompanied by headaches, pain, and crusting or purulent 
discharge.  The Board further notes that the examiner did not 
have the veteran's medical records for review.

At his March 1999 Board video hearing, the veteran indicated 
that he had missed approximately 7 days of work within the 
prior year due to problems with his sinuses.  He said that he 
suffered two incapacitating episodes a week, which resulted 
in wheezing and nasal drainage.  He further testified that he 
suffered from headaches four times a week, and he added that 
he had been taking Amoxicillin since 1990, between 4 and 8 
times per year.

The Board finds that additional development of the medical 
evidence is necessary prior to adjudicating the issues of an 
increased ratings for the veteran's service-connected 
allergic rhinitis and chronic sinusitis, and his asthma.  
Caffrey, supra.  In particular, given the rating criteria 
that must be considered, the Board finds that the veteran 
should be afforded a VA examination for the purpose of 
determining the extent and frequency of asthmatic attacks and 
any incapacitating or noncapacitating episodes of sinusitis, 
and to obtain a detailed medication history, specifying which 
medications are for sinusitis, rhinitis and asthma.  The 
Board also believes an opinion that distinguishes the 
veteran's asthma symptomatology from that associated with his 
sinusitis and rhinitis would be very helpful in accurately 
rating the disabilities at issue.

As it is apparent from the record that the veteran is 
receiving ongoing treatment for the disabilities in question, 
all relevant treatment records that are not already on file 
should be secured.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992). 

In view of the foregoing, this case is REMANED to the RO for 
the following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) any sources of VA or non-VA 
evaluation or treatment for his asthma, 
sinusitis, or allergic rhinitis from 
April 1998 to the present.  The RO should 
then secure copies of all identified 
records not already on file and associate 
them with the claims folder.  38 C.F.R. § 
3.159. 

2.  The veteran should then be afforded a 
VA respiratory examination for the 
purpose of ascertaining the severity of 
his service-connected asthma, allergic 
rhinitis and chronic sinusitis.  Detailed 
findings on examination should be 
reported with specific reference to the 
diagnostic criteria for the veteran's 
allergic rhinitis, chronic sinusitis, and 
asthma.  The examiner must note the 
frequency and duration of asthmatic 
attacks and episodes of acute sinusitis 
and note what medications are required to 
treat such episodes.  A detailed 
medication history should be obtained 
from the veteran and the claims file, 
including what each medication is 
prescribed for.  The examiner is then 
requested to comment on the impairment 
imposed on the veteran by asthma, as 
opposed to allergic rhinitis and chronic 
sinusitis, to the extent that those two 
disabilities may be distinguished.  All 
opinions should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
All necessary special studies or tests 
are to be accomplished.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  Unless the full 
benefits sought by the veteran is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond.  The case should 
thereafter be returned to the Board for 
further review.

4.  While this case is in remand status, 
the veteran is free to submit additional 
evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).


The purpose of this REMAND is to obtain clarifying medical 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









